Citation Nr: 0032784	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from June 1960 until September 
1984.  He served in the Republic of Vietnam during the 
Vietnam Era.  The appellant is the veteran's widow.

This appeal arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama in December 1998.


FINDINGS OF FACT

1.  The veteran had active service from June 1960 to 
September 1984.  He served in the Republic of Vietnam during 
the Vietnam Era.

2.  The veteran died in December 1997 as a result of 
respiratory failure due to metastatic lung disease due to 
cancer of the esophagus.

3.  At the time of death, service connection had not been 
granted for any disability.

4.  Cancer of the distal esophagus was not caused the 
veteran's exposure to Agent Orange in service and did not 
have its onset until many years after discharge from service.


CONCLUSIONS OF LAW

1.  Cancer of the esophagus was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and may not be presumed to have been the result of 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116(a), 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.307(6)(iii), 3.309, 3.312 (2000).

2.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The record shows that the veteran died in December 1997 at 
the age of 56 as a result of metastatic lung disease due to 
cancer of the distal esophagus.  According to the death 
certificate, the interval between the onset of the esophageal 
cancer and the veteran's death was 2 years.  At the time of 
death, service connection had not been granted for any 
disability.  His service records show that he served in the 
Republic of Vietnam from August 1965 to August 1966 and from 
January 1970 to November 1970.November 1968 to October 1969.  
The appellant maintains that the fatal cancer of the distal 
esophagus was caused by exposure to Agent Orange in Vietnam.  

The service medical records are negative for cancer of the 
esophagus.  

Private medical records discloses that the veteran was seen 
by a consultant in June 1996.  He had had a recent diagnosis 
of squamous cell carcinoma of the esophagus.  According to 
the patient, he had developed some swallowing difficulties 
about 6-8 months before.  A barium swallow showed a 
constricting lesion about 5 centimeters in the esophagus.  He 
underwent an endoscopy in May 1996 showing a lesion about 7 
centimeters long.  A biopsy determined it was moderately 
differentiated squamous cell cancer. 

Private hospital reports disclose that the veteran underwent 
esophagectomy in February 1997.  He subsequently had several 
periods of private hospitalization until his death in 
December 1997.  The death summary shows that the discharge 
diagnoses were: death secondary to respiratory failure; 
metastatic esophageal cancer to the lungs; status post 
esophagectomy and gastric pull-through procedure.

Legal Analysis.

Prior to adjudicating the issue on appeal, the Board notes 
that during this appeal, all pertinent medical records 
necessary to substantiate the claim have been obtained, 
including the extensive the private medical records 
disclosing treatment for cancer of the esophagus beginning 
many years after discharge from service.  Therefore, the 
undersigned has determined that VA has met the requirements 
for assisting the claimant mandated by the Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2000).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2000).  It is not sufficient to show that the 
service connected disability casually shared in producing 
death; rather, a causal connection must be shown. 

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  According to 38 C.F.R. § 3.307(a)(6)(iii), such 
a veteran who has a disease listed at § 3.309(e) may be 
presumed to have been exposed to such an herbicide agent, 
unless there is affirmative evidence to the contrary.  
According to 38 C.F.R. § 3.307(6)(1), for purposes of this 
section, the term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period from January 9, 1962, to May 7, 1975, specifically 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.

According to 38 C.F.R. § 3.309(e), the diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft-
tissue sarcoma.  Cancer of the esophagus is not among the 
diseases listed at 38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude a veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (1995).

The record shows that the veteran died of esophageal cancer 
in 1997.  There is no medical evidence of this cancer until 
many years after he was discharged from service.  The 
appellant does not dispute this, but argues, instead, that 
the fatal esophageal cancer was caused by the veteran's 
exposure to Agent Orange while in Vietnam.  However, as 
indicated above, cancer of the esophagus is not among the 
diseases entitled to presumptive service connection as a 
result of exposure to Agent Orange.  Moreover, she has 
presented no competent (medical) evidence linking the fatal 
cancer to Agent Orange exposure.  Having balanced the 
evidence, the Board finds that it preponderates against the 
claim.  Because the evidence is not in relative equipoise on 
the matter of whether the veteran developed cancer of the 
esophagus as a result of his exposure to Agent Orange in 
service, the benefit of the doubt doctrine is not for 
application.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

